COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Ronald Jason Foster v. The State of Texas

Appellate case number:    01-17-00537-CR

Trial court case number: D-1-DC-17-904025

Trial court:              390th Judicial District Court of Travis County



       Appellant Ronald Jason Foster’s motion for rehearing is denied.




Justice’s signature: /s/ Jane Bland
                     Acting for the Court


Panel consists of Justices Bland, Lloyd, and Caughey


Date: July 17, 2018